NUMBER 13-19-00346-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                      IN RE ALLSTATE INDEMNITY COMPANY


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Perkes
               Memorandum Opinion by Justice Benavides1

        Relator Allstate Indemnity Company filed a petition for writ of mandamus seeking

to compel the trial court to vacate its May 24, 2019 order striking relator’s Chapter 18

counter-affidavit regarding medical expenses. See TEX. CIV. PRAC. & REM. CODE ANN. §

18.001(c),(f); Gunn v. McCoy, 554 S.W.3d 645, 671–75 (Tex. 2018); In re Brown, No. 12-

18-00295-CV, 2019 WL 1032458, at *1–6, __ S.W.3d __, __ (Tex. App.—Tyler Mar. 5,

2019, orig. proceeding), mand. dism’d, No. 12-18-00295-CV, 2019 WL 1760103, at *1


        1
            See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
(Tex. App.—Tyler Apr. 10, 2019, orig. proceeding) (mem. op. per curiam); Hong v.

Bennett, 209 S.W.3d 795, 795–800 (Tex. App.—Fort Worth 2006, no pet.); Turner v. Peril,

50 S.W.3d 742, 743–48 (Tex. App.—Dallas 2001, pet. denied); see also In re Chapa, No.

13-19-00435-CV, 2019 WL 4315028, at *1 (Tex. App.—Corpus Christi–Edinburg Sept.

12, 2019, orig. proceeding [mand. denied]) (mem. op.); City of Laredo v. Limon, No. 04-

12-00616-CV, 2013 WL 5948129, at *6–7 (Tex. App.—San Antonio Nov. 6, 2013, no pet.)

(mem. op.).

      Mandamus is “both an extraordinary remedy and a discretionary one.” In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief by writ

of mandamus, a relator must establish that an underlying order is a clear abuse of

discretion and that no adequate appellate remedy exists. In re Nationwide Ins. Co. of

Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d
833, 839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion when it

acts without reference to guiding rules or principles or in an arbitrary or unreasonable

manner. In re Garza, 544 S.W.3d at 840. Appellate courts may not substitute their

judgment for the trial court's determination of factual matters committed to that court's

discretion. In re Shipman, 540 S.W.3d 562, 565 (Tex. 2018) (orig. proceeding) (per

curiam). However, with regard to questions of law and mixed questions of law and fact,

a trial court has no discretion in determining what the law is or applying the law to the

facts, even when the law is unsettled. In re Shipman, 540 S.W.3d 562, 565–66 (Tex.

2018) (orig. proceeding) (per curiam); Walker, 827 S.W.2d at 840.




                                            2
      To determine if there is an adequate remedy by appeal, we balance the benefits

of mandamus review against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528

(Tex. 2014) (orig. proceeding). “As this balance depends heavily on circumstances, it

must be guided by analysis of principles rather than simple rules that treat cases as

categories.” In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex. 2008) (orig.

proceeding).   “Mandamus review of significant rulings in exceptional cases may be

essential to preserve important substantive and procedural rights from impairment or loss,

allow the appellate courts to give needed and helpful direction to the law that would

otherwise prove elusive in appeals from final judgments, and spare private parties and

the public the time and money utterly wasted enduring eventual reversal of improperly

conducted proceedings.” In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. Appeal is

an inadequate remedy when a party's ability to present a viable claim or defense at trial

is either completely vitiated or severely compromised. In re Garza, 544 S.W.3d at 840;

Walker, 827 S.W.2d at 843.

      The Court, having examined and fully considered the petition for writ of mandamus,

the record, the response filed by real party in interest, Norma Alaniz, the reply filed by

relator, the amicus curiae brief received from the Texas Association of Defense Counsel,

and the applicable law, is of the opinion that relator has not met its burden to obtain

mandamus relief. See In re Garza, 544 S.W.3d at 840; In re McAllen Med. Ctr., Inc., 275
S.W.3d at 464; In re Prudential Ins. Co. of Am., 148 S.W.3d at 136; Walker, 827 S.W.2d

at 843. Accordingly, we lift the stay which was previously imposed in this case, and we

deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                            3
       In so ruling, we note that relator contends that it “has very limited means to

controvert, impeach, or cross-examine” the reasonableness of the real party’s past

medical expenses “and arguably cannot present any such testimony based on the trial

court’s order.” See, e.g., In re Brown, 2019 WL 1032458, at *5, __ S.W.3d at __; Ten

Hagen Excavating, Inc. v. Castro-Lopez, 503 S.W.3d 463, 494 (Tex. App.—Dallas 2016,

pet. denied). In this original proceeding, relator does not separately brief or discuss the

trial court’s ruling as it pertains to relator’s ability to address such issues through argument

or cross-examination. Accordingly, we do not address these matters here, and our ruling

is without prejudice to any issue that might be presented on this topic in the future.



                                                                  GINA M. BENAVIDES,
                                                                  Justice

Delivered and filed the
8th day of November, 2019.




                                               4